Judgment and resettled judgment unanimously modified, on the law and on the facts and in the exercise of discretion, to limit the injunctive relief granted in the second decretal paragraph to plaintiff’s store premises at 2148-2150 Third Avenue and the store front and show window thereof, and, as so modified, affirmed, with costs to respondent. Settle order. The respondent concedes that he only seeks injunctive relief as to the portion of the premises occupied by him. In its present form the restraint is too broad and should be modified to conform with the proof. Concur — Breitel, J. P., Valente, McNally, Stevens and Bastow, JJ.